Citation Nr: 1442286	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-18 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for bilateral foot plantar fasciitis and pes planus in excess of 10 percent prior to December 7, 2012, in excess of 10 percent from March 1, 2013 to June 8, 2013, and in excess of 20 percent beginning June 9, 2013.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to February 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the January 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board notes that a January 2012 rating decision continued the Veteran's 10 percent rating for bilateral plantar fasciitis and pes planus.  In a March 2013 rating decision, the RO granted a temporary rating of 100 percent, effective December 7, 2012 based on surgical treatment necessitating convalescence.  An evaluation of 10 percent was assigned beginning March 1, 2013.  Subsequently, in a July 2014 rating decision, the RO granted a 20 percent rating, effective June 9, 2013 for right and left foot plantar fasciitis with pes planus, effective June 9, 2013.  Although the RO granted a higher 20 percent disability rating for the Veteran's foot disabilities, the claims remain in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to December 7, 2012, and from March 1, 2013 to July 8, 2014, the Veteran's bilateral foot disability was manifested by pain accentuated on use and decreased longitudinal arch height on weight-bearing not relieved by arch supports.  

2.  For the rating period beginning July 9, 2014, the Veteran's bilateral foot disability was manifested by pain accentuated on manipulation, bilateral swelling on use, calluses, extreme tenderness of plantar surfaces, decreased longitudinal arch height, marked deformity and marked pronation, the weight bearing line fell over to the great toe, and the Veteran had inward bowing of the Achilles tendon.


CONCLUSIONS OF LAW

1.  For the rating period prior to December 7, 2012, the criteria for a 30 percent rating, but no higher, for bilateral foot plantar fasciitis with pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013).

2.  For the rating period from March 1, 2013 to July 8, 2014, the criteria for a 30 percent rating, but no higher, for bilateral foot plantar fasciitis with pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013).

3.  For the rating period beginning July 9, 2014, the criteria for a rating of 50 percent, but no higher, for bilateral foot plantar fasciitis with pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

In regard to the Veteran's claim for an increased rating, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in April 2011 that informed him of the requirements needed to establish an increased rating for his bilateral foot disabilities.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service private treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate VA examinations on the issue of increased rating for the service-connected bilateral plantar fasciitis with pes planus disability.  VA provided the Veteran with VA examinations in May 2011, October 2013, and July 2014.  For the reasons discussed below, the Board finds the May 2011 VA examination to be of little probative value as the examiner did not specifically address the rating criteria for the Veteran's plantar fasciitis with pes planus disability.  On the other hand, the Board finds that the October 2013 and July 2014 VA examinations are adequate for rating purposes.  The Veteran's history was taken and a complete examination was conducted that included specific clinical measures.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of increased rating for service-connected bilateral plantar fasciitis with pes planus.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as indicated above, a January 2012 rating decision continued the Veteran's 10 percent rating for bilateral plantar fasciitis and pes planus.  In a March 2013 rating decision, the RO granted a temporary rating of 100 percent, effective December 7, 2012 based on surgical treatment necessitating convalescence.  An evaluation of 10 percent was assigned beginning March 1, 2013.  Subsequently, in a July 2014 rating decision, the RO granted a 20 percent rating, effective June 9, 2013, for right and left foot plantar fasciitis with pes planus.  As discussed below, the Board has thoroughly reviewed the record and concludes that a 30 percent rating, but no higher, is appropriate for the bilateral plantar fasciitis with pes planus disabilities for the rating period prior to December 7, 2012 and from March 1, 2013 to July 8, 2014.  A 50 percent rating is warranted beginning July9, 2014.

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a.  The Veteran's bilateral foot disability has been rated under Diagnostic Code 5276 and 5284.  Under Diagnostic Code 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Foot injuries may also be evaluated under Diagnostic Code 5284.  Under this code, a 30 percent disability evaluation is warranted for severe foot injury, a 20 percent disability evaluation is warranted for moderately severe foot injury, and a 10 percent disability is warranted for moderate foot injury.  

The words "moderate," "severe," "pronounced" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

As will be described below, the evidence indicates that the Veteran has been diagnosed with both bilateral plantar fasciitis and pes planus.  However, due to the overlapping symptomatology associated with these diagnoses, the Board is unable to assign separate disability ratings as such would violate the anti-pyramiding of 
38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Rating for Bilateral Plantar Fasciitis and Pes Planus Disability 

The Veteran contends that his bilateral plantar fasciitis with pes planus disability is more severe than the currently assigned ratings indicate.  
The evidence includes a May 2011 VA foot examination where the Veteran reported continued pain in the plantar aspect of both feet.  The Veteran stated that his pain was a 10 out of 10 upon rising in the morning, decreasing to a 7 out of 10 as his feet warmed up.  The Veteran noted that he was treated through VA and had undergone cortisone injections.  He also reported taking pain medication once or twice per day, which provided mild relief.  The examiner noted that the Veteran did not use any braces or orthopedic assistive devices.  Upon physical examination, the VA examiner noted that the Veteran's gait was normal.  Mild pes planus was noted on non-weight bearing.  Pes planus was noted to increase with weight bearing, but the Veteran could heel and toe walk.  The Achilles tendon was straight and nontender with weight bearing and non-weight bearing.  No callus formations were noted and there was no abnormal wear pattern to the shoes.  There was also no evidence of hammertoes, high arch, claw foot, or other deformity.  Hindfoot or midfoot tenderness was not noted, but there was tenderness to palpation to the plantar aspect of both arches.  

The Board finds the May 2011 VA examination to be of little probative value as the examiner did not address all of the rating criteria for pes planus.  Specifically, the examiner made no findings as to whether the Veteran's bilateral foot disability manifested objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, any indication of swelling on use, marked inward displacement, or severe spasm of the Achilles tendon on manipulation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Further, although the examiner noted that the Veteran did not use any orthopedic or assistive devices, VA treatment records in 2010 (prior to the May 2011 VA examination report) reflect that the Veteran had been wearing inserts for his bilateral foot disability.  Accordingly, the Board affords the May 2011 VA examination little probative weight in regard to the level of severity of the Veteran's bilateral foot disability at that time. 

VA treatment records reflect continued complaints and treatment for the Veteran's bilateral foot disability.  In April 2010 and August 2010 VA treatment notes, the Veteran complained of pain in both feet and stated that treatment with inserts and injections provided little relief.  In a May 2011 physical therapy note for a knee disorder, the therapist noted that the Veteran's feet were pronated.
  
In a following October 2013 VA foot examination, the Veteran stated that he had undergone surgery to both feet by laproscopy with release of plantar fascia.  He also stated that inserts did not help the foot pain and that the recent surgeries were not helpful.  Upon physical examination, the VA examiner noted pain to both feet which was accentuated on use.  Pain on manipulation of the feet was also noted.  There was no indication of swelling, calluses, or extreme tenderness of plantar surface.  It was noted, however, that the Veteran's symptoms were not relieved by arch supports.  The examiner noted that the Veteran had decreased longitudinal arch height on weight-bearing bilaterally.  There was no marked deformity, marked pronation, or inward bowing of the Achilles' tendon.  The Veteran had scars that were not painful or unstable and did not total an area of 39 square centimeters.  The examiner stated that the Veteran's bilateral foot disability did not result in functional impairment and did not impact his ability to work.  

In a July 2014 VA examination, the examiner diagnosed bilateral pes planus, hammer toes, hallux valgus, arthritis, and plantar fasciitis.  The Veteran reported that he had been treated conservatively through VA and had received several bilateral plantar fascia corticosteroid injections and bilateral plantar fasciotomy.  The Veteran reported experiencing daily bilateral moderate to severe mechanical plantar, first metarsophalangeal joint and second and third toe pain, which was noted to be aggravated by prolonged weight-bearing.  He also reported using plantar arch supports and orthotics, which were noted to not improve his symptoms.  Upon physical examination, the examiner noted that the Veteran had bilateral foot pain, which was accentuated on manipulation.  Bilateral swelling on use and calluses were also noted.  The examiner further stated that the Veteran had extreme tenderness of plantar surfaces on both feet.  Decreased longitudinal arch height was present bilaterally.  There was also a marked deformity and marked pronation bilaterally.  The weight bearing line fell over to the great toe and the Veteran had inward bowing of the Achilles tendon.  The examiner opined that the Veteran's bilateral foot disabilities were "moderately severe."  

Having reviewed the entire record, the Board finds that the symptoms associated with the Veteran's bilateral plantar fasciitis with pes planus disability more closely approximate the criteria for a 30 percent rating, but no higher, from the rating period prior to July 8, 2014 (except for the period of a temporary rating of 100 percent from December 7, 2012 to February 28, 2013).  As noted by the October 2013 VA examiner, the Veteran was found to have pain in both feet which was accentuated on use.  It was also noted that the Veteran's symptoms were not relieved by arch supports.  The examiner noted that the Veteran had decreased longitudinal arch height on weight-bearing, bilaterally.  

The Board finds that the Veteran's foot disabilities mostly reflect symptoms contemplate by both the 10 percent and 30 percent rating criteria under Diagnostic Code 5267.  The Board acknowledges that Diagnostic Code 5276 does not employ successive rating criteria.  In other words, it is entirely possible for an individual to have all the criteria for a 30 percent disability rating without having most of the criteria for a 10 percent disability rating; therefore, an assessment under 38 C.F.R. § 4.7 is essential to any rating under that code.  See Wallace v. Shinseki, 2010 WL 4351734 (Vet. App. 2010).  The Board also notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all the manifestations that are listed be shown.  See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 
21 Vet. App. 360, 366 (2007) (the cases in which the CAVC has indicated that 
38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).  

As in this case, where there is a question as to which of two ratings should be applied (i.e., 10 percent or 30 percent), the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Accordingly, the Board finds that the Veteran's right and left foot plantar fasciitis with pes planus disabilities warrant a 30 percent disability evaluation for the rating period prior to July 9, 2014 (except for the period of a temporary rating of 100 percent from December 7, 2012 to February 28, 2013).   

The Board next finds that a rating in excess of 30 percent is not warranted for the rating period prior to July 9, 2014 (except for the period of a temporary rating of 100 percent from December 7, 2012 to February 28, 2013).  The Veteran's bilateral foot disability for this rating period has not demonstrated pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  

Further, the remaining Diagnostic Codes addressing foot disabilities (i.e., Diagnostic Codes 5277 to 5284) only allow for a maximum ratings of 30 percent.  The one exception is Diagnostic Code 5278, which allows for a 50 percent rating for bilateral claw foot; however, the Veteran has not been diagnosed with claw foot at any time during the entire rating period.  As such, a rating in excess of 30 percent is not warranted for the rating periods prior to July 8, 2014.

The Board next finds that, beginning July 9, 2014, the Veteran's symptoms associated with the bilateral plantar fasciitis with pes planus disability more closely approximate the criteria for a 50 percent rating under Diagnostic Code 5276.  As noted by the July 2014 VA examiner, the Veteran had diagnoses of bilateral pes planus, hammer toes, hallux valgus, arthritis, and plantar fasciitis.  The Veteran was also found to have bilateral foot pain accentuated on manipulation, bilateral swelling on use, and calluses.  The examiner further stated that the Veteran had extreme tenderness of plantar surfaces on both feet.  Decreased longitudinal arch height was present bilaterally.  There was also a marked deformity and marked pronation bilaterally.  The weight bearing line fell over to the great toe and the Veteran had inward bowing of the Achilles tendon.  The Board finds that the majority of these symptoms are specifically contemplated under the 50 percent rating criteria under Diagnostic Code 5276.  Accordingly, the Board finds that, beginning July 9, 2014, the Veteran's bilateral foot plantar fasciitis with pes planus disabilities warrants a 50 percent rating.  

The Board further finds that a rating in excess of 50 percent is not warranted for the Veteran's bilateral foot disability for the rating period beginning July 9, 2014.  A 50 percent evaluation is the maximum  rating permitted under Diagnostic Code 5276; as such, a higher rating under this code is not permitted.  Similarly, the remaining Diagnostic Codes addressing foot disabilities (i.e., Diagnostic Codes 5277 to 5284) only allow for maximum ratings of 50 or 30 percent, and the Board may not assign separate ratings under these disabilities, as that would result in pyramiding.  38 C.F.R. § 4.14.  As such, a higher rating under these codes is not permitted.

The Board has also considered whether higher disability ratings are warranted for any rating period based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Although the Veteran does have bilateral foot pain accentuated on manipulation, bilateral swelling on use, calluses, extreme tenderness of plantar surfaces on both feet, decreased longitudinal arch height, marked deformity and marked pronation, and the weight bearing line falls over to the great toe, the Board finds that these symptoms are encompassed in the 30 percent and 50 percent rating criteria under Diagnostic Code 5276 and has been considered as a symptom or finding when considering the severity of the bilateral foot disability.

For these reasons, the Board finds that a 30 percent rating, but no higher, for bilateral plantar fasciitis with pes planus is warranted from the rating prior to July 9, 2014 (except for the period of a temporary rating of 100 percent from December 7, 2012 to February 28, 2013).  The Board further finds that a 50 percent rating, but no higher, for bilateral plantar fasciitis with pes planus is warranted from the rating beginning July 9, 2014.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's bilateral foot disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's bilateral foot disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for the bilateral foot disability specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's bilateral foot disability specifically provide for ratings based on pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. 

In this case, considering the lay and medical evidence, for the period prior to July 9, 2014, the bilateral flat foot disability was manifested by the Veteran was found to have pain in both feet which was accentuated on use and decreased longitudinal arch height on weight-bearing, not relieved by arch supports.  For the increased rating period beginning July 9, 2014, the bilateral foot disability was manifested by pain accentuated on manipulation, bilateral swelling on use, calluses, extreme tenderness of plantar surfaces, decreased longitudinal arch height, marked deformity and marked pronation, the weight bearing line fell over to the great toe, and the Veteran had inward bowing of the Achilles tendon.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.   
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

For the rating period prior to July 9, 2014 (except for the period of a temporary rating of 100 percent from December 7, 2012 to February 28, 2013), a rating of 30 percent, but no higher, for bilateral foot plantar fasciitis and pes planus is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the rating period beginning July 9, 2014, a rating of 50 percent, but no higher,  for bilateral foot plantar fasciitis and pes planus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In regard to the Veteran's claim for service connection for tinnitus, he contends that symptoms of tinnitus first occurred in service and have persisted since that time.

The Board notes that in-service audiometric evaluations reveal notations that the Veteran was routinely exposed to hazardous noise.  See audiological evaluations dated July 1993, May 2001, and April 2004.  That notwithstanding, service treatment records do not reflect any complaints, diagnoses, or treatment for tinnitus. 

Post-service VA treatment notes currently of record do not reflect complaints of tinnitus by the Veteran.  

The Veteran was afforded a January 2013 VA audiological examination to assist in determining the etiology of the Veteran's tinnitus.  During the evaluation, the Veteran reported that his tinnitus began while on a tour in Iraq from 2005 to 2006.  The Veteran also stated that from 2001 to 2004, he was exposed to very loud vehicles working for a heavy truck company.  While in Iraq from 2005 to 2006, he was exposed to small arms fire six days a week all day long and reported wearing hearing protection sparingly.  The Veteran also stated that he needed to qualify every year firing weapons, and did wear hearing protection during this time.  The Veteran denied a history of occupational and recreational noise exposure.  The examiner then stated that there were no reports of tinnitus located within Veteran's claims file.  There were also no significant thresholds shifts in hearing within the time of Veteran's service.  Therefore, the examiner opined that the Veteran's tinnitus was less likely than not a direct result of his military noise exposure.

In a following June 2013 statement (on a VA Form 9), the Veteran disagreed with the findings noted by the January 2013 VA examiner.  Specifically, the Veteran stated that some of his statements were either omitted or inaccurate.  For example, the Veteran maintained that he had told the examiner that his tinnitus had been "going on for years."  Further, the Veteran stated that he never reported to the examiner that he wore hearing protection during service.  He asserted that he was not asked about recreational and occupational noise, and the Veteran admitted not knowing what was meant by "recreational noise."  In his June 2013 statement, the Veteran further reported that he had worked in a classroom environment since service separation which was "very quiet."  Moreover, the Veteran explained that there were no service treatment records relating to tinnitus because most servicemembers did not report it and "simply do their job thinking it normal."  

Given the claimed discrepancies between the Veteran's lays statements and the VA examiner's notations, the Board finds that the Veteran should be afforded a new VA examination to assist in determining the likely etiology of his tinnitus disorder.  The examiner should review the Veteran's June 2013 statement and address the Veteran's symptomatology in service and after service separation, to include the use of hearing protection and exposure to occupation and recreational noise (e.g., hunting) after service separation.  

Finally, as noted above, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Veteran has not been provided VCAA notice regarding his claim for service connection for tinnitus.  On remand, he should be provided such notice.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to his claim for service connection for tinnitus.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection.

2.  Schedule the Veteran for an audiological examination for the purpose of ascertaining the nature and etiology of the Veteran's tinnitus.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner is asked to specifically consider the Veteran's reports of onset of symptoms in service.  See also Veteran's June 2013 statement. 

Then, based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was incurred in or is otherwise related to any aspect of the Veteran's active service.

The examiner should provide a rationale for any opinion expressed.

3.  After completion of the above development, the issue of service connection for tinnitus should be readjudicated. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


